                                                                          cl-Ears OFFICE U.S.DISI K URT
                                                                                 AT RG NOKE,VA
                                                                                       FILED

                      IN THE UNITED STATESDISTRICT COURT                           k2k 22 2218
                     FOR TH E W ESTERN DISTRICT OF VIRGINIA                    J    c.D    EY.
                                R OA N O K E D IW SIO N                       BK

D AV ID M EY ER S,                                        C ivilA ction N o.7:18-cv-00458
       Plaintiff,

                                                          M EM O M N D UM O PIN IO N

U .S.DISTRIC T C O UR T R O A NO K E
D IV ISION ,eta1.,                                        By:M ichaelF.U rbanski
       D efendants.                                       C hiefU nited States D istrictJudge

       David M eyers,aVirginiainm ateproceeding proK ,comm enced thiscivilaction asa

çtpetition forw ritofm andam us,''nam ing as defendants the ICU .S.D istrictCout'
                                                                                tRoanoke

Division''and tsludicialCounciland CircuitExecutive.''Plaintiffisdissatisfied with therulings

ofthiscourtinpriorcases,andseeksawritofmandamus,claimingthatvadousjudgesofthis
courtçGaredismissingthecasesoutofracialhatred,andblackpenisenvytowardEhimj.''Pet.
W ritM and.2,ECF No.1.

       Thisaction isdism issed asfrivolousand m aliciousbecauseitwascom menced forthe

purposeofharassm entand notforthepurposeofvindicating acognizablerightwith an arguable

basisinlaw orfact.See.e.:.,Neitzkev.W illinms,490U.S.319,328(1989).çsAlthough some
casesthatdeserveimmediatedismissalwillnotalwaysfitarticulated standrds,thetrainedjurist
can m any tim essee through a screen oftechnically recognized allegationsto discovera

warrantlessaction.''Spencerv.Rhodes,656F.Supp.458,462(E.D.N.C.),affd,826F.2d 1061
(4th Cir.1987).Et-l-heclaim ...assertedcouldbeonethatwaslegallyrecognized,butâom the
faceofthatcomplaint,theregilsnodoubtthattheplaintiffEiqspresentingthejudiciarywith
nothingmorethanan opporttmitytowastesometime.''JZ 1G(T)hejudiciary,shouldnotwith
precedent,tie0111*own handsto theextentthatwem akeotlrselvestm ableto keep proâtlitigation

inthefederalcourtsfrom becomingaform ofrecreationforprisoninmates.''J.I.at463.
      M oreover,thecourtdeclinesto construethepetition asa civilrightsaction lmderBivens

v.SixUnknownNamedAgentsofFed.Bureau ofNarcotics,403U.S.388 (1971),asitfailsto
statea cognizablefederalclaim againstthenam ed defendants.To stateaclaim forrelieftmder

Bivens,aplaintiffm ustallege factsindicating thathehasbeen deprived ofrightsguaranteed by

theConstitution orlawsoftheUnited Statesand thattlzisdeprivation resultedfrom conduct

committedbyapersonactingtmdercoloroflaw.W estv.Atkins,487U.S.42(1988);seeFnrmer
v.Brennan,511U.S.825,839-41(1994)(indicatingthatcaselaw involvingj1983claimsis
applicableinBivensactionsandviceversa).M eyers'petition allegesnofactsagainstorconduct
com mitted by the nnmed defendants. Further,the United StatesDistrictCourtisnotatEperson''

subjecttosuitinacivilrightsaction,Fixelv.United States,737F.Supp.593,598(D.Nev.
1990),andBivensclaimsarenotactionable'againsttheUnited States,federalagencies,orpublic
officialsactingintheirofficialcapacities,seeFDIC v.M eyer,510U.S.471,475,484-86(1994);
Reinboldv.Evers,187F.3d348,355n.7(4thCir.1999).Accordingly,M eyers'allegationsfail
to stateaBivensclaim againstthennm ed defendants.

       Fortheforegoing reasons,the action isdismissed asfriv-o
                                                             ''
                                                              fous
                                                                '''ànd
                                                                    '' '
                                                                       ma'li
                                                                           'c'ious
                                                                                '.

       ENTER:This YdayofNovember,2018.                                  '@w           .                                    '*
                                                                                                                             .-



                                                                                           .
                                                                                               4:'                     , y--
                                                    r
                                                        -   .
                                                                .
                                                                    .         .
                                                                                  .
                                                                                      .   ..,;7......   .   ..f
                                                                                                                     :
                                                                                                                     '
                                                                                                                  . .;
                                                                                                                     .
                                                                                                                     y,tt
                                                                                                                        ;ç1
                                                                                                                        . q
                                                                                                                          .
                                                                                                                           )
                                                                                                                           ..
                                                                                                                           L
                                                                                                                          1%
                                                                                                                           .)2>
                                                                                                                            .
                                                                                                                               )
                                                                                                                               :
                                                                                                                              .t
                                                                                                                                .
                                                                                                                                (
                                                                                                                               (j.
                                                                                                                               .
                                                            xCh efU'n1t c
                                                                        .l tatesDlstnd Judge
